Case 2:19-cv-03877-PKC-RLM Document 16 Filed 09/15/20 Page 1 of 8 PageID #: 72




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
MICHELE MCKINNEY,
                                                               MEMORANDUM & ORDER
                                Plaintiff,                      19-CV-3877 (PKC) (RLM)

                  - against -

APPLE FOOD SERVICE OF SUFFOLK, LLC,
APPLE FOOD SERVICE OF NEW YORK
LLC, and DOHERTY ENTERPRISES LLC,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Pursuant to Rule 60(b) of the Federal Rules of Civil Procedure, and Rule 6.3 of the Local

Rules of the U.S. District Court for the Eastern District of New York, Defendants move for

reconsideration of the Court’s December 9, 2019 docket order declining to endorse the parties’

Stipulation of Dismissal and instead staying the instant action while the parties arbitrate. Plaintiff

does not oppose Defendants’ motion for reconsideration. For the reasons stated in the following

Memorandum and Order, the Court denies the motion.

                                              BACKGROUND

        Plaintiff filed this suit on July 3, 2019, alleging, inter alia, a violation of the Fair Labor

Standards Act (“FLSA”). (Complaint, Dkt. 1, ¶¶ 139–44.) On August 27, 2019, Defendants filed

a request for a pre-motion conference, seeking permission to file a motion to dismiss Plaintiff’s

complaint and to compel arbitration based on an arbitration agreement they attached as Exhibit A.

(Dkt. 5.) Plaintiff challenged the enforceability of the arbitration agreement (Dkt. 7), and the Court

ordered pre-motion discovery concerning the existence of a valid arbitration agreement (see Sept.

5, 2019 Order). The parties participated in discovery, and on December 2, 2019, Plaintiff filed a

Stipulation of Dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii). (See Stipulation


                                                           1
Case 2:19-cv-03877-PKC-RLM Document 16 Filed 09/15/20 Page 2 of 8 PageID #: 73




of Dismissal, Dkt. 12, at 1–2.) The Stipulation provided that this case should be dismissed with

prejudice, except that Plaintiff could raise her claims within 60 days before the American

Arbitration Association. (Id.)

       On December 9, 2019, the Court entered a docket order (the “Order”), declining to dismiss

the case pursuant to the Court’s obligation to review for reasonableness stipulations dismissing

FLSA cases under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015)

(“Cheeks”).   The Court instead stayed the case while the parties proceeded to arbitration.

Defendants now seek reconsideration and vacatur of the Order, contending that Second Circuit

precedent provides that Cheeks does not apply where a plaintiff can still pursue her claim through

arbitration. (See Memorandum of Law in Support of Defendants’ Motion for Reconsideration

(“Mot.”), Dkt. 13-1.) Plaintiff does not oppose the motion.

                                      LEGAL STANDARD

       A motion for reconsideration pursuant to Local Civil Rule 6.3 “is the proper vehicle for

bringing to the Court’s attention matters it may have overlooked in its initial ruling or order.” Pall

Corp. v. 3M Purification, Inc., Nos. 97-CV-7599 (PKC), 03-CV-92 (PKC), 2015 WL 5009254, at

*1 (E.D.N.Y. Aug. 20, 2015). Reconsideration is an extraordinary remedy that will not be granted

simply because a party is dissatisfied with the Court’s previous decision. Salveson v. JP Morgan

Chase & Co., 166 F. Supp. 3d 242, 249 (E.D.N.Y. 2016).                  Accordingly, a motion for

reconsideration “is not a vehicle for re[-]litigating old issues, presenting the case under new

theories, securing a rehearing on the merits, or otherwise taking a ‘second bite at the apple.’”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Sequa

Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)). Rather, in order to prevail on a motion for

reconsideration, “the moving party must demonstrate that the [c]ourt overlooked controlling

decisions or factual matters that were put before the [c]ourt on the underlying motion,” Lichtenberg
                                                  2
Case 2:19-cv-03877-PKC-RLM Document 16 Filed 09/15/20 Page 3 of 8 PageID #: 74




v. Besicorp Grp. Inc., 28 F. App’x 73, 75 (2d Cir. 2002) (summary order) (citations and internal

quotation marks omitted), and that those matters “might reasonably be expected to alter the

conclusion reached by the court,” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

“[A]rguments raised for the first time on reconsideration are not proper grounds for

reconsideration.” Pall Corp., 2015 WL 5009254, at *1.

                                           DISCUSSION

       Defendants contend that the Court should reconsider its Order and so-order the parties’

Stipulation of Dismissal because the Order “relies upon the incorrect premise that Cheeks . . . and

its progeny require[] judicial or Department of Labor (“DOL”) approval to dismiss [FLSA] cases,

where the matter is referred to arbitration.” (Mot., Dkt. 13-1, at 1 (internal citation omitted).)

       In Cheeks, the Second Circuit held that “Rule 41(a)(1)(A)(ii) stipulated dismissals settling

FLSA claims with prejudice require the approval of the district court or the DOL to take effect.”

796 F.3d at 206. Two years later, in Rodriguez-Depena v. Parts Authority, Inc., 877 F.3d 122, 124

(2d Cir. 2017), the Second Circuit affirmed an order from the Honorable Eric N. Vitaliano of this

Court dismissing an employee’s FLSA claim, and compelling arbitration pursuant to an arbitration

clause in the plaintiff’s employment agreement. The Circuit specifically rejected appellant’s

contention that FLSA claims were not arbitrable “because stipulated dismissals settling such

claim[s] brought in a district court require court approval” under Cheeks, noting that the “rationale

of Cheeks . . . is assurance of the fairness of a settlement of a claim filed in court, not a guarantee

of a judicial forum.” 877 F.3d at 124.

       Defendants argue that “[i]f the Court is empowered to dismiss a FLSA complaint and

compel arbitration over objection [as in Rodriguez-Depena], then it follows that so too may it

approve any stipulation of dismissal wherein the parties all agree that the claim should be raised

in arbitration.” (Mot., Dkt. 13-1, at 4–5.) The Court disagrees.
                                                  3
Case 2:19-cv-03877-PKC-RLM Document 16 Filed 09/15/20 Page 4 of 8 PageID #: 75




       As an initial matter, the Court notes that so-ordering the Stipulation of Dismissal, which

seeks dismissal of Plaintiff’s claims with prejudice “[p]ursuant to Fed. R. Civ. P. 41(a)(1)[A](ii)”

(Stipulation of Dismissal, Dkt. 12, ¶ 1), would contravene the explicit holding of Cheeks that “Rule

41(a)(1)(A)(ii) stipulated dismissals settling FLSA claims with prejudice require the approval of

the district court or the DOL to take effect,” 796 F.3d at 206.

        Additionally, while Rodriguez-Depena seemingly provides that a court may, on

consideration of a motion to compel arbitration, dismiss a FLSA claim that it has ordered

arbitrated,1 that holding does not automatically extend to the procedural posture in this case.2

Contrary to Defendants’ arguments, requiring continuing judicial review after parties agree to

arbitrate even though similar review is not required when a Court compels arbitration is perfectly

in line with the rationale behind Cheeks. Cheeks does not, of course, hold that courts cannot grant

motions to dismiss FLSA claims, but instead provides for judicial oversight of Rule 41(a)

stipulations dismissing FLSA claims because of “the potential for abuse in such settlements.” 796

F.3d at 206 (citing cases in which courts rejected coercive FLSA settlements); see also Socias v.

Vornado Realty L.P., 297 F.R.D. 38, 40 (E.D.N.Y. 2014) (“Low wage employees, even when

represented in the context of a pending lawsuit, often face extenuating economic and social

circumstances and lack equal bargaining power; therefore, they are more susceptible to coercion


       1
        It appears from the district court docket in Rodriguez-Depena that after Judge Vitaliano
dismissed the complaint, he did not retain jurisdiction over the arbitration or require the parties to
submit any settlement for review. See Docket, Rodriguez-Depena v. Parts Auth., Inc., 15-CV-
6463 (ENV) (VMS).
       2
          Yu v. Hasaki Restaurant, Inc., 944 F.3d 395 (2d Cir. 2019), a recent case cited by
Defendants, belies the inferential logic suggested by Defendants that because dismissal without
judicial approval is appropriate in one circumstance, it must be appropriate in another. In Yu, the
Second Circuit held that the FLSA does not require judicial or DOL approval of Rule 68(a) offers
of judgment as it does Rule 41(a)(1)(A)(ii) dismissals, emphasizing that different standards of
review apply to the various procedural mechanisms by which a FLSA case may be dismissed with
prejudice. See id. at 411–12.
                                                  4
Case 2:19-cv-03877-PKC-RLM Document 16 Filed 09/15/20 Page 5 of 8 PageID #: 76




or more likely to accept unreasonable, discounted settlement offers quickly. In recognition of this

problem, the FLSA is distinct from all other employment statutes.”). Here, Defendants claim that

the Stipulation of Dismissal “was reached only after the parties engaged in pre-motion discovery,

and Plaintiff (assumingly) became convinced that she would not prevail in motion practice.”

(Mot., Dkt. 13-1, at 5.) However, it is also possible that Plaintiff’s decision to sign the stipulation

was influenced by some of the concerns underlying Cheeks. Moreover, in this case, unlike in

Rodriguez-Depena, there is no Court order compelling arbitration, as the Stipulation of Dismissal

notes that Plaintiff’s claims may be raised in arbitration, but does not require the same.3 (See

Stipulation of Dismissal, Dkt. 12, ¶ 1.) The stipulated dismissal proposed by the parties is therefore

indistinguishable from other Rule 41(a) settlement stipulations requiring judicial approval under

Cheeks.

       Nor is it entirely clear from Rodriguez-Depena that courts are not required to approve

settlements of FLSA claims after those claims have been sent to arbitration. Several courts in this

Circuit, post-Rodriguez-Depena, have retained jurisdiction after compelling arbitration and

refused to so-order stipulations of dismissal without judicial or DOL approval. In Reyes v.

Gracefully, Inc., the Honorable Valerie E. Caproni of the Southern District of New York granted

Defendants’ motion to compel arbitration of plaintiff’s FLSA claim and stayed the case pending

arbitration, requiring regular status updates. No. 17-CV-9328 (VEC), 2018 WL 2209486, at *9

(S.D.N.Y. May 11, 2018). The parties subsequently reported that they had reached a settlement in

the arbitration process and planned to file a Rule 41 stipulation of dismissal. See Status Report,

Reyes v. Gracefully, Inc. (S.D.N.Y. Jan. 16, 2020) (No. 17-CV-9328 (VEC)), ECF No. 39. In



       3
          The Court notes that the reports indicate that the parties have indeed commenced the
arbitration process. (See Dkt. 15.)

                                                  5
Case 2:19-cv-03877-PKC-RLM Document 16 Filed 09/15/20 Page 6 of 8 PageID #: 77




response, Judge Caproni issued an order similar to the one issued by this court, citing Cheeks in

holding that “the parties may not dismiss this action with prejudice unless the settlement agreement

has been approved by either the Court or the [DOL]” and directing the parties to file a motion on

the public docket with the settlement agreement. See Order, Reyes v. Gracefully, Inc. (S.D.N.Y.

Jan. 17, 2020) (No. 17-CV-9328 (VEC)), ECF No. 40. Similarly, the Honorable Analisa Torres

of the Southern District stayed a FLSA case after compelling arbitration, see Espinosa v. SNAP

Logistics Corp., No. 17-CV-6383 (AT), 2018 WL 9563311, at *6 (S.D.N.Y. Apr. 3, 2018), and

subsequently (after the case had been ordered to both arbitration and mediation) entered an order

holding that the action “shall not be dismissed with prejudice unless the settlement agreement has

been approved by the Court or the [DOL],” Order, Espinosa v. SNAP Logistics Corp. (S.D.N.Y.

Aug. 30, 2018) (No. 17-CV-6383 (AT)), ECF No. 51.

       Moreover, regardless of whether the Court would be able to so-order the Stipulation of

Dismissal, Defendants do not dispute that the Court is well within its discretion not to do so. (See

Mot., Dkt. 13-1, at 5.) The Court believes that staying the case is more consistent with the spirit

of Cheeks, which explained that

       [r]equiring judicial or DOL approval of such settlements is consistent with what
       both the Supreme Court and our Court have long recognized as the FLSA’s
       underlying purpose: to extend the frontiers of social progress by insuring to all our
       able-bodied working men and women a fair day’s pay for a fair day’s work. These
       provisions were designed to remedy the evil of overwork by ensuring workers were
       adequately compensated for long hours, as well as by applying financial pressure
       on employers to reduce overtime. Thus, in service of the statute’s remedial and
       humanitarian goals, the Supreme Court consistently has interpreted the Act
       liberally and afforded its protections exceptionally broad coverage. . . . The burdens
       [of the approval requirement] must be balanced against the FLSA’s primary
       remedial purpose: to prevent abuses by unscrupulous employers, and remedy the
       disparate bargaining power between employers and employees.

796 F.3d at 206–07 (internal quotation marks and citations omitted). The Court finds these

concerns more persuasive than the parties’ “mutual intentions” (Mot., Dkt. 13-1, at 5) for

                                                 6
Case 2:19-cv-03877-PKC-RLM Document 16 Filed 09/15/20 Page 7 of 8 PageID #: 78




“although employees, through counsel, often voluntarily consent to dismissal of FLSA claims and,

in some instances, are resistant to judicial review of settlement, the purposes of [the FLSA] require

that it be applied even to those who would decline its protections,” Jones v. Smith, 319 F. Supp. 3d

619, 623 (E.D.N.Y. 2018) (emphasis in original) (internal quotation marks and citation omitted).4

       In addition, there are numerous advantages to staying rather than dismissing this case.

“[T]he Second Circuit [has] detailed several reasons for staying, instead of dismissing, cases

pending arbitration, including that a stay furthers the [Federal Arbitration Act]’s underlying policy

to move the parties to an arbitrable dispute out of court and into arbitration as quickly and easily

as possible.” Castellanos v. Raymours Furniture Co., Inc., 291 F. Supp. 3d 294, 302 (E.D.N.Y.

2018) (citing Katz v. Cellco P’ship, 794 F.3d 341, 346 (2d Cir. 2015)) (internal quotation marks

omitted); see also Espinosa, 2018 WL 9563311, at *6 (“[T]he Court finds that a stay is more

appropriate than dismissal in this case because a stay would allow the Court, at a later stage, to

address any claim by Plaintiff that he was not able to vindicate all his statutory rights due to costs

or fees imposed on him in arbitration.”) (internal quotation marks, alterations, and citations

omitted). Thus, the Court finds that reconsideration of the Order, even if permitted, is not

warranted in this case.




       4
          The Court notes that, as stated in the Order, the parties may at any time file a separate
stipulation of dismissal as to Plaintiff’s non-FLSA claims. See Yunda v. SAFI-G, Inc., No. 15-
CV-8861 (HBP), 2017 WL 1608898, at *2 (S.D.N.Y. Apr. 28, 2017).

                                                  7
Case 2:19-cv-03877-PKC-RLM Document 16 Filed 09/15/20 Page 8 of 8 PageID #: 79




                                        CONCLUSION

       For the reasons stated above, Defendants’ motion to reconsider the Court’s December 9,

2019 Order is denied. As per the Court’s April 29, 2020 Order, the parties are directed to submit

another joint status report by December 15, 2020.


                                                    SO ORDERED.

                                                    /s/ Pamela K. Chen
                                                    Pamela K. Chen
                                                    United States District Judge
Dated: September 15, 2020
       Brooklyn, New York




                                               8
